                                      LISA SCOLARI
                                       Attorney at Law
                                  20 Vesey Street, Suite 400
                                 New York, New York 10007
                                  lscolarilaw@earthlink.net
TEL 212-227-8899                                                           FAX 212-964-2926
                                      November 14, 2019

Honorable Paul G. Gardephe
United States District Court
40 Foley Square
New York, N.Y. 10007
via ECF

                          Re: United States v. Barrington Reid
                                    19 Cr. 789 (PGG)

Your Honor:

        I write to request that the Court grant a week extension of time for Barrington Reid's
second co-signer to sign his bond. Mr. Reid was released on a fifty thousand dollar bond, which
has been signed by one financially responsible cosigner, but needs more time for a moral
suasion co-signer to complete the process. Mr. Reid has surrendered his passport to pretrial and
is on pretrial supervision.
        The government, by Louis Pellegrino, consents to this request.


                                     Respectfully,
                                     Zoo alas
                                     Lisa Scolari


SO ORDERED:



ts
